Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
In the documents filed on 3/30/2022: 
Claim(s) 1, 15 and 18 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4 has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1-2 and 5-19 is/are pending in this application.
Claim(s) 1-2 and 5-19 have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 9 depends on claim 7 and comes after claim(s) 8 which depends on claim 1. Claim 9 should come before claim(s) 8 because of its dependency on claim 7 (claim 9 should come immediately after claim 7).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

	
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered and will be addressed below: 
With respect to claim 1 applicant argued:
Mohamed, by contrast, identifies a free area 28 in front of a motor vehicle 10 that is free of objects. Mohamed does not, however, describe that the free area 28 has a closed lane segment boundary that bounds a virtual area within a roadway lane surrounding the vehicle, as now more particularly claimed. To the contrary, the entire concept of Mohamed is to define the free space 28 as essentially a free space object limited only by actual objects that impede vehicle movement. See Mohamed, generally.
As such, Mohamed fails to teach all of the claim features. The remaining references do not remedy these shortcomings, nor are they alleged to do so.
For at least the foregoing reasons, the instant claims are patentable over the cited references. To the extent claims are not specifically mentioned above, those claims depend from mentioned claims and are patentable over the cited references based on at least their dependencies. It is respectfully requested that the instant rejections therefore be withdrawn. 

While the examiner acknowledges that Mohamed’s figures only show that the free area (Mohamed Fig. 2 element 28) has a closed lane segment boundary that bounds a virtual area and is not within a [single] roadway lane surrounding the vehicle, the feature in question would appear to be obvious in view of the teachings of Mohamed. Specifically by applying Mohamed’s invention on a road that is exclusively a single lane road the feature is met (note: ¶[4] of Mohamed does teach using the invention on a single lane road but the road is disclosed as having additional room to the side of the lane for stationary objects and thus is not exclusively a single lane road). 
One of ordinary skill in the art at the time the invention was filed, would instantly recognize that the free area determination performed by Mohamed would be equally usable on an exclusively single lane road since Mohamed recognizes that monitoring what objects are in the vehicles current lane is critically important for keeping the vehicle safe (as would be well known, objects in front of the vehicle are the most likely objects for the vehicle to hit). If Mohamed’s invention were to be used on an exclusively single lane road, the free area of Mohamed would necessarily need to be within a [single] roadway lane surrounding the vehicle and thus the limitation in question would be anticipated. However, assuming arguendo that Mohamed does not anticipate this, an updated search has been performed and Fritsch (US 2013/0079990) has been identified which more clearly renders the limitation obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, 7-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (DE 102009058488, English translation provided and referenced for the sake of this action) in view of Fritsch (US 2013/0079990).

With respect to claim 1 Mohamed teaches a method comprising the acts of: 
receiving, at a controller (Mohamed ¶[23]), sensor data of at least one sensor system (Mohamed Fig. 1 element 12a-c ¶[7, 14, 23]); 
identifying, by the controller, objects (Mohamed Fig. 2 element 110 ¶[28]), free-space boundaries and roadway limitations (Mohamed Fig. 2 element 26a-b ¶[28) note: 26a-b read on both free-space boundaries and roadway limitations) based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); 
defining, by the controller: 
at least one lane segment (Mohamed Fig. 2 element 28 ¶[28]) to have a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 
generating, by the controller, the computer model having the defined lane (Mohamed ¶[2, 10-13, 18, 27-30] “object model/modeling of the open space”), the computer model being available to a driver assistance system of the vehicle (Mohamed ¶[2, 10-13, 18, 27-30] “tracking systems/distance control systems”); 
determining, by the driver assistance system, based on the computer model, a vehicle- related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed); and 
controlling the vehicle, by the driver assistance system, in an automated driving mode based on the computer model (Mohamed ¶[2, 10-13, 18, 27-30]).
With respect to the limitation of: 
a virtual area within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane that can be freely traveled

While it is acknowledged that Mohamed’s figures only show that the free area (Mohamed Fig. 2 element 28) has a closed lane segment boundary that bounds a virtual area and is not within a [single] roadway lane surrounding the vehicle, the feature in question would appear to be obvious in view of the teachings of Mohamed. Specifically by applying Mohamed’s invention on a road that is exclusively a single lane road the feature is met (note: ¶[4] of Mohamed does teach using the invention on a single lane road but the road is disclosed as having additional room to the side of the lane for stationary objects and thus is not exclusively a single lane road). 
One of ordinary skill in the art at the time the invention was filed, would instantly recognize that the free area determination performed by Mohamed would be equally usable on an exclusively single lane road since Mohamed recognizes that monitoring what objects are in the vehicles current lane is critically important for keeping the vehicle safe (as would be well known, objects in front of the vehicle are the most likely objects for the vehicle to hit). If Mohamed’s invention were to be used on an exclusively single lane road, the free area of Mohamed would necessarily need to be within a [single] roadway lane surrounding the vehicle and thus the limitation in question would be anticipated. However, assuming arguendo that Mohamed does not anticipate this, an updated search has been performed and Fritsch (US 2013/0079990) has been identified which more clearly renders the limitation obvious.
Fritsch teaches defining a virtual area (Fritsch Fig. 8 ¶[101] “Ego-lane”) within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane (Fritsch Fig. 8 ¶[101] “Ego-lane”). 
Fritsch further teaches that it would be advantageous to provide this information to a collision warning system in order to determine the relevance of detected objects (Fritsch ¶[118])
Thus as shown above Mohamed teaches a base invention of a collision avoidance system that defines a virtual area around of a vehicle and Fritsch teaches defining a virtual area within a roadway lane. These two references are analogous to one another because both are drawn to systems that defines a virtual area around of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mohamed to apply the teachings of Fritsch because the teaching of defining a virtual area within a roadway lane taught by Fritsch was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of system that defines a virtual area around of a vehicle taught by Mohamed to yield the advantage of allowing the system to better the relevancy of detected objects (see Fritsch ¶[118]) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 15 Mohamed teaches a surround model unit, comprising: 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Mohamed Fig. 1 element 12a-c, Fig. 2 ¶[7, 14, 23, 28, 31]); and 
a processor (Mohamed ¶[23]) that executes processing to: 
identify objects, free-space boundaries and roadway limitations based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]), 
define: 
at least one lane segment to have a closed lane segment boundary(Mohamed Fig. 2 element 28 ¶[28]), based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 
determine a vehicle-related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed), and 
generate a computer model of the area surrounding the vehicle, the computer model having the defined lane (Mohamed ¶[2, 10-13, 18, 27-30]); and 
an output unit for sending the computer model to a driver assistance system that controls the vehicle in an automated driving mode based on the computer model (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed).
With respect to the limitation of: 
a virtual area within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane that can be freely traveled

While it is acknowledged that Mohamed’s figures only show that the free area (Mohamed Fig. 2 element 28) has a closed lane segment boundary that bounds a virtual area and is not within a [single] roadway lane surrounding the vehicle, the feature in question would appear to be obvious in view of the teachings of Mohamed. Specifically by applying Mohamed’s invention on a road that is exclusively a single lane road the feature is met (note: ¶[4] of Mohamed does teach using the invention on a single lane road but the road is disclosed as having additional room to the side of the lane for stationary objects and thus is not exclusively a single lane road). 
One of ordinary skill in the art at the time the invention was filed, would instantly recognize that the free area determination performed by Mohamed would be equally usable on an exclusively single lane road since Mohamed recognizes that monitoring what objects are in the vehicles current lane is critically important for keeping the vehicle safe (as would be well known, objects in front of the vehicle are the most likely objects for the vehicle to hit). If Mohamed’s invention were to be used on an exclusively single lane road, the free area of Mohamed would necessarily need to be within a [single] roadway lane surrounding the vehicle and thus the limitation in question would be anticipated. However, assuming arguendo that Mohamed does not anticipate this, an updated search has been performed and Fritsch (US 2013/0079990) has been identified which more clearly renders the limitation obvious.
Fritsch teaches defining a virtual area (Fritsch Fig. 8 ¶[101] “Ego-lane”) within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane (Fritsch Fig. 8 ¶[101] “Ego-lane”). 
Fritsch further teaches that it would be advantageous to provide this information to a collision warning system in order to determine the relevance of detected objects (Fritsch ¶[118])
Thus as shown above Mohamed teaches a base invention of a collision avoidance system that defines a virtual area around of a vehicle and Fritsch teaches defining a virtual area within a roadway lane. These two references are analogous to one another because both are drawn to systems that defines a virtual area around of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mohamed to apply the teachings of Fritsch because the teaching of defining a virtual area within a roadway lane taught by Fritsch was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of system that defines a virtual area around of a vehicle taught by Mohamed to yield the advantage of allowing the system to better the relevancy of detected objects (see Fritsch ¶[118]) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 18 Mohamed teaches a vehicle, comprising: 
at least one sensor system for detecting surroundings of the vehicle (Mohamed Fig. 1 element 12a-c ¶[7, 14, 23]); 
a surround model unit, comprising (Mohamed ¶[23]): 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); and 
a processor (Mohamed ¶[23]) that executes processing to: 
identifying, by the controller, objects, free-space boundaries and roadway limitations based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); 
define: 
at least one lane segment to have a closed lane segment boundary (Mohamed Fig. 2 element 28 ¶[28]), based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 
generate a computer model of the area surrounding the vehicle, the computer model having the defined lane (Mohamed ¶[2, 10-13, 18, 27-30]), 
determine a vehicle-related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed); and 
a driver assistance system (Mohamed ¶[2, 10, 30]) that receives the computer model, including the defined lane, from the surround model unit, wherein the driver assistance systems controls the vehicle in an automated driving mode, based on the computer model, to regulate at least one operating parameter of the vehicle based on the defined lane (Mohamed ¶[2, 10-13, 18, 27-30]).
With respect to the limitation of: 
a virtual area within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane that can be freely traveled

While it is acknowledged that Mohamed’s figures only show that the free area (Mohamed Fig. 2 element 28) has a closed lane segment boundary that bounds a virtual area and is not within a [single] roadway lane surrounding the vehicle, the feature in question would appear to be obvious in view of the teachings of Mohamed. Specifically by applying Mohamed’s invention on a road that is exclusively a single lane road the feature is met (note: ¶[4] of Mohamed does teach using the invention on a single lane road but the road is disclosed as having additional room to the side of the lane for stationary objects and thus is not exclusively a single lane road). 
One of ordinary skill in the art at the time the invention was filed, would instantly recognize that the free area determination performed by Mohamed would be equally usable on an exclusively single lane road since Mohamed recognizes that monitoring what objects are in the vehicles current lane is critically important for keeping the vehicle safe (as would be well known, objects in front of the vehicle are the most likely objects for the vehicle to hit). If Mohamed’s invention were to be used on an exclusively single lane road, the free area of Mohamed would necessarily need to be within a [single] roadway lane surrounding the vehicle and thus the limitation in question would be anticipated. However, assuming arguendo that Mohamed does not anticipate this, an updated search has been performed and Fritsch (US 2013/0079990) has been identified which more clearly renders the limitation obvious.
Fritsch teaches defining a virtual area (Fritsch Fig. 8 ¶[101] “Ego-lane”) within a roadway lane surrounding the vehicle, wherein the virtual area indicates a corresponding area of the roadway lane (Fritsch Fig. 8 ¶[101] “Ego-lane”). 
Fritsch further teaches that it would be advantageous to provide this information to a collision warning system in order to determine the relevance of detected objects (Fritsch ¶[118])
Thus as shown above Mohamed teaches a base invention of a collision avoidance system that defines a virtual area around of a vehicle and Fritsch teaches defining a virtual area within a roadway lane. These two references are analogous to one another because both are drawn to systems that defines a virtual area around of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mohamed to apply the teachings of Fritsch because the teaching of defining a virtual area within a roadway lane taught by Fritsch was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of system that defines a virtual area around of a vehicle taught by Mohamed to yield the advantage of allowing the system to better the relevancy of detected objects (see Fritsch ¶[118]) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Mohamed as previously modified teaches a method, wherein the at least one lane segment boundary is a front lane segment boundary, a rear lane segment boundary, a left lane segment boundary or a right lane segment boundary (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 5 Mohamed as previously modified teaches a method, wherein the lane segment is determined based on traffic lane boundaries (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 7 Mohamed as previously modified teaches a method, wherein a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary (Mohamed ¶[7-8, 24, 28] note: ¶[7-8, 24] teaches that the virtual lane taught by Mohamed is updated in real time as well as analyzing how it changes in real time which would necessitate determining the rate of change of the vehicle-related distance in order to keep the boundary up to date).

With respect to claims 8 and 9 Mohamed as previously modified teaches a method, wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary (Mohamed ¶[7-8, 24, 28] note: ¶[7-8, 24] teaches that the virtual lane taught by Mohamed is updated in real time as well as analyzing how it changes in real time which would necessitate determining the acceleration of a change in the vehicle-related distance in order to keep the boundary up to date).

With respect to claim 10 Mohamed as previously modified teaches a method, wherein a type of lane segment boundary is determined for the at least one lane segment boundary (Mohamed Fig. 2 element 28 ¶[28] at least left and right boundary).

With respect to claim 11 Mohamed as previously modified teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a roadway course and/or a traffic lane boundary (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 12 Mohamed as previously modified teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a predicted travel route course (Mohamed Fig. 2 element 28 ¶[28] note: the area shown in front of the vehicle reads on the predicted course).

With respect to claim 13 Mohamed teaches a method wherein at least one confidence value is indicated for the lane segment, and the confidence value indicates a probability by which free traveling can take place on the lane segment (Mohamed ¶[7]).

With respect to claim 16 Mohamed teaches a driver assistance system of a motor vehicle, comprising: 
a control unit of the driver assistance system (Mohamed ¶[2, 10-13, 18, 27-30]), the control unit being configured to receive a lane from a surround model unit according to claim 15 (See rejection of claim 15 above); and 
the control unit being further configured to regulate at least one operating parameter of the motor vehicle based on the received lane from the surround model unit (Mohamed ¶[2, 10-13, 18, 27-30]).

With respect to claim 17 and 19 Mohamed teaches a method wherein the at least one operating parameter is a speed or a distance of the vehicle from a traffic participant driving ahead of the vehicle (Mohamed Fig. 2 element 110 ¶[28]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (DE 102009058488, English translation provided and referenced for the sake of this action) in view of Fritsch (US 2013/0079990) and further in view of Schmitz (US 2008/0258884).

With respect to claim 6 Mohamed does not teach a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle, at least a second lane segment is assigned to a traffic lane not traveled by the vehicle, and the first lane segment and the second lane segment have an at least partially, common lane segment boundary.
Schmitz teaches a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle (Schmitz Fig. 3 element 212-214 ¶[24] note: the segment denoted by the boundaries of 212-214), 
at least a second lane segment is assigned to a traffic lane not traveled by the vehicle (Schmitz Fig. 3 element 214-216 ¶[24] note: the segment denoted by the boundaries of 214-216), and 
the first lane segment and the second lane segment have an at least partially, common lane segment boundary (Schmitz Fig. 3 element 214 ¶[24]).
Thus as shown above Mohamed teaches a base invention of a system for creating a lane segment and Schmitz teaches creating multiple lane segments wherein each lane segment is assigned a traffic lane and share at least one boundary. These two references are analogous to one another because both systems are drawn to creating lane segments. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Mohamed to apply the teachings of Schmitz because the teaching of creating multiple lane segments wherein each lane segment is assigned a traffic lane and share at least one boundary taught by Schmitz was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for creating a lane segment taught by Mohamed to yield the advantage of providing different levels of notification based on whether or not the free area is in a vehicles given lane or adjacent lane thereby making the system safer and the results would have been predictable to one of ordinary skill in the art.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (DE 102009058488, English translation provided and referenced for the sake of this action) in view of Fritsch (US 2013/0079990) and further in view of Zeng (US 2014/0032108).
	
With respect to claim 14 Mohamed does not clearly teach a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary.
Zeng teaches a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary (Zeng ¶[60]).
Thus as shown above Mohamed teaches a base invention of a system for determining lane segment boundaries around a vehicle and Zeng teaches wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary. These two references are analogous to one another because they are both drawn to determining lane boundaries around a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Mohamed to apply the teachings of Zeng because the teaching of wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary taught by Zeng was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for determining lane segment boundaries around a vehicle taught by Mohamed to yield the advantage allowing the system to detect potential false data thus making the system more accurate and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665